DICE, Commissioner.
Appellant was convicted, upon a plea of guilty, of the offense of burglary and his *139punishment was assessed at confinement in the penitentiary for five years.
The judgment entered by the court ordered the imposition of sentence suspended and that appellant be placed upon probation upon certain terms and conditions.
This is an appeal from an order entered by the court, revoking the probation.
The record does not reflect that appellant has been sentenced in the trial court. Where no sentence has been pronounced in the trial court, this court is without jurisdiction to enter any order except to dismiss the appeal. Arts. 767 and 769, Vernon’s Ann.C.C.P.; Watson v. State, Tex.Cr.App., 244 S.W.2d 819; Aguirre v. State, Tex.Cr.App., 271 S.W.2d 819.
The appeal is dismissed.
Opinion approved by the Court.